Per Curiam.
The plaintiffs appeal from the trial court’s discharge of a lis pendens which had been filed against real property owned by the defendants pursuant to General Statutes § 52-325.
On January 6, 1986, after a hearing held in accordance with General Statutes § 52-325a, the trial court found no probable cause to sustain the lis pendens and granted the defendants’ motion to discharge it. General Statutes § 52-325c (b) provides in pertinent part: “No appeal shall be taken from such order except within seven days thereof.” The plaintiffs’ appeal, therefore, absent a proper extension of time to file an appeal, should have been filed on or before January 13, 1986. The plaintiffs did not file this appeal until January 21, 1986. “ ‘ “The right of appeal is purely statutory and is accorded only if the conditions fixed by statute and the rules of court for taking and prosecut*167ing the appeal are met.” ’ ” DeTeves v. DeTeves, 202 Conn. 292, 295, 520 A.2d 608 (1987). Since this appeal is not timely, it is dismissed.
The appeal is dismissed.